SCHEDULE 14-A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of Filed by the Registrant [x] Filed by a Party other than the Registrant [] Check the appropriate box: []Preliminary Proxy Statement [x]Definitive Proxy Statement []Definitive Additional Materials []Soliciting Material Pursuant to §240.14a-11(c) or §240.14a-12 United Financial Bancorp, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement) Payment of Filing Fee (Check the appropriate box): [x]No fee required. []$125 per Exchange Act Rules 0-11(c)(1)(ii), 14a-6(i)(1), or 14a-6(j)(2). []$500 per each party to the controversy pursuant to Exchange Act Rule 14a-6(i)(3). []Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11: 4) Proposed maximum aggregate value of transaction: []Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2)
